Citation Nr: 0626057	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002, decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.



FINDINGS OF FACT

1.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbosacral spine were not shown to be 
related to service or an event of service origin.  

2.  The veteran's degenerative joint disease of the 
lumbosacral spine was not demonstrated during service or 
within a year of his separation from service.

CONCLUSION OF LAW

The veteran's degenerative joint disease and degenerative 
disc disease of the lumbosacral spine were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims he is entitled to service connection for 
his back disability. He contends it was the result of his 
duties during service which included carrying a 70-80 pound 
tool box.  He asserts he was treated for his back in service 
and that since this first severe injury he has always had 
back stiffness and pain.  He argues that the reason there is 
no evidence of his back problems immediately after discharge 
was because he had no health insurance for several years and 
did not know he could have gone to the VA.  He also noted he 
did obtain and submit medical evidence in April 2002 for back 
treatment he received as early as 1992 from Dr. Warkentin.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

Upon receipt of his claim for service connection in April 
2002, the RO provided VCAA notice by letter dated in May 
2002.  The letter informed the veteran of the evidence 
necessary to establish service connection for his claimed 
disability, what evidence the RO would obtain and what 
evidence he should submit; and it was requested that he tell 
the RO of any medical evidence he wanted obtained for him.  
The Board finds that the notice requirements have been met 
because they were provided prior to the adjudication of his 
claim in November 2002.  The content of the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, in February 2004, the RO sent out 
another VCAA letter concerning the development being taken on 
his claim.  In response the veteran stated he would be 
sending in additional evidence in support of his claim.  
Additional evidence was received and the RO adjudicated the 
claim again and provided a supplemental statement of the case 
in March 2005.  Thereafter, in March 2005, the veteran was 
contacted by the RO and related that he had no additional 
evidence to submit and he wanted his case forwarded to the 
Board.  

In addition, although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for his back disability, 
and as such, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that service 
medical records as well as extensive private treatment 
records and a VA examination are in the claims file.  The RO 
also made efforts to obtain private treatment records 
identified by the veteran and the records received have been 
associated with his file.  A VA examination has been provided 
regarding the etiology of veteran's claimed back disability 
and the Board finds there is sufficient competent medical 
evidence of record to decide the claim.  See 38 C.F.R. 
§ 3.159 (c)(4).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 
3.303(a), 3.304.  In addition, certain chronic diseases such 
as arthritis may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for 
his back disability.  He claims he was treated in service and 
has had back pain since that time.  In his March 2004 
statement he described carrying a heavy tool box as part of 
his duties in service.  He feels that having to do this for 
three years contributed to his initial visit to the clinic.  
For the reasons set forth below the Board finds that the 
preponderance of the evidence is against his claim.

The veteran's service medical records, show that he was seen 
with complaints of low back pain for two weeks on February 3, 
1983.  There was no trauma reported and the veteran gave a 
negative past history.  The assessment was lumbar pain-
sciatica.  He was to rest and remain in his quarters until 
February 7, 1983.  On February 7, 1983, he was returned to 
duty on a profile.  The diagnosis was lumbar spasm.  The 
Physical Profile on February 7, 1983 noted lumbar spasm.  He 
was not to lift weight greater than 40 pounds.  This 
restriction was considered to be temporary and he was to be 
released from the restriction on February 21, 1983.  He was 
not considered to be disqualified for duty and it was noted 
he was eligible for world-wide duty.  

A periodic examination was conducted on February 17, 1983.  
There were no complaints referable to the lumbar spine. 
Clinical evaluation of the spine was described as normal.  It 
was noted that examination of the lower back showed good 
strength and full range of motion.  The service medical 
records for the remainder of the veteran's service are 
negative for any complaints or finding referable to the back.  
On the physical examination for separation from service in 
January 1987, he reported "no" to whether he had any 
recurrent back pain.  The clinical evaluation of his spine 
was described as normal.  The Board finds that the 
contemporaneous evidence from service demonstrates that his 
back complaints in February 1983 were acute and resolved 
shortly after onset.  The February 17, 1983, examination 
showed normal findings as did his separation from service 
examination in January 1987, four years later.  This evidence 
weighs heavily against his claim for service connection. 

The veteran filed his current claim for service connection in 
April 2002 and has submitted numerous private medical records 
and lay statements in support of his claim.  The medical 
statements confirm the presence of his current back disorder, 
but do not provide competent evidence of a nexus between his 
current disability and the problems he experienced in 
service. 

The earliest post service medical records are dated on 
February 21, 1992, and reflect treatment for lumbar muscle 
spasm.  There is no reference to any problems from service.  
In addition, records from Pinnacol Assurance reflect a 
workers' compensation claim in February 1992, following a low 
back injury at work in February 1992, at Libraries Unlimited.  
The records reflect a low back injury while restocking.  It 
was noted that the weight of the books caused the injury.  

Treatment records from C. Soni, MD reflect treatment for back 
problems in 1997 and include a June 1997 X-ray report of 
degenerative changes of the lumbar spine.  There is no 
reference to any back problems from service.  An October 1997 
letter from W.F. Gray, a physical therapist, to Dr. Soni 
noted the progress on the veteran's complaints of low back, 
neck and shoulder pain.  It was noted that his job as a 
mechanic required frequent and prolonged overhead work and 
that he wanted to continue his general "body building" type 
of exercise and athletic cross training.  It was related that 
his neck and back condition had resolved without residual 
impairment.  The diagnosis was lumbar neuralgia.  There was 
no reference to service or any injury or problem from 
service.

Treatment records dated in September 2001 were received.  
They appear to be from Dr. Weisbrot, M.D.  The veteran had a 
history of low back pain radiating to his lower extremities.  
On a treatment noted dated September 4, 2001, the veteran 
reported back pain for one week.  There had been no injury, 
he had awakened with the pain.  He was known to have L3-4 
bulging.  The assessment was known L-S disc since 1996 with 
recent new back pain.  There was no reference to service.  
Records dated in September 2001 were also received from Dr. 
Akin, from Quality Care Chiropractic.  The veteran reported 
bulging discs in the middle of his back at L-3/L-4.  He also 
reported it was related to his active service.  No specific 
event or problem from service was described.

A VA examination was conducted on August 2002.  The examiner 
reported reviewing the veteran's file as part of the 
examination process.  He noted the veteran's history of 
injuring his low back in 1983 while working on the flight 
line.  The veteran described carrying an 80 pound tool box 
over his shoulder.  He had no specific trauma, but had 
developed low back pain with stiffness after working on the 
flight line for two years.  He reported waking up one day in 
pain and could not get out of bed.  He remained on light duty 
for about a week and then returned to full duty.  He related 
that his back never returned to baseline and he had 
intermittent flare-ups.  The examiner also noted the 
chiropractor report in September 2001 of lumbosacral pain for 
about a week and that he was diagnosed with known lumbosacral 
disc disease since 1996.  The examiner reviewed and discussed 
the treatment records from service.  The veteran reported 
having flare-ups of his back condition about once a month.  
It was noted that the veteran had severe degenerative disc 
disease with arthrosis and X-ray evidence of degenerative 
changes at L5-S1.  It was the examiner's medical opinion that 
the veteran's current low back condition was not related to 
the lumbar spine condition treated in service.  The examiner 
noted the medical record was silent for any mention of back 
symptoms from 1987 through 2001 and it was noted that he had 
known lumbosacral disease since 1996 with new onset back 
pain. 

The veteran also submitted treatment records from Ohio State 
University Medical Center in 2003 and 2004.  In a December 
2003 record he reported being injured in the military in 
1983.  He provided a similar history in February 2004.  An 
MRI from Nydic dated in December 2003 revealed marked 
degenerative disc disease and osteophyte formation.

The veteran also submitted lay statements in support of his 
claim in March 2004.  R. B. reported working with the veteran 
from September 1995 to February 1998.  The veteran told him 
he had injured his back in service.  C. M. reported, in 
February 2004, that she was the veteran's neighbor from 1999 
to 2002.  She had been in the service and told him about the 
VA.  He related to her that he had a back injury in service 
in 1983.  P.K. reported being the veteran' roommate while in 
service.  He remembered the veteran awoke one morning and was 
unable to get out of bed.  He complained of severe back pain.  
He and another person took the veteran for treatment, but the 
doctor did not find the source of his pain and did not do any 
extensive testing to determine the extent of his injury.  
P.K. and the veteran discussed the origin of the pain at that 
time and the veteran felt it was the result of his long term 
labor carrying an extremely heavy tool box.  He related the 
veteran's pain subsided in a few days, but he had 
recurrences. 

The Board finds that the evidence does not support his claim 
for service connection.  The veteran was seen for a back 
strain in service in February 1983 and was given a short term 
duty profile, but no back injury was reported and his 
complaints of pain were shown to have resolved when he had a 
periodic examination later the same month.  The February 1983 
examination showed full range of back motion and good 
strength.  His back was also shown to be normal on 
examination in January 1987, at the time of his separation 
from service four years later.  This contemporaneous evidence 
weighs heavily against his claim. 

The first post service evidence of back problems is in 
February 1992 and involved an injury at work without any 
reference to any problems from service.  This also weighs 
against his claim.  While the veteran reported that he did 
not seek treatment for back problems because he did not have 
health insurance, the fact remains that the evidence which is 
of record does not relate any current back disorder to 
service.  The next medical evidence of record is dated in 
1997 from Dr. Soni and notes that the veteran has 
degenerative joint disease and degenerative changes at L5-S1, 
but there is no reference to service.  At the same time the 
veteran was being treated by a physical therapist who noted 
that the veteran's job as a mechanic required frequent and 
prolonged overhead work and that his neck and back problems 
had resolved without residual impairment.  Again there was no 
reference to service.  The Board finds this medical evidence, 
which predates his claim and is silent for any report of an 
injury in service while noting his back complaints, weighs 
strongly against the claim. 

The first evidence where the veteran reported that his back 
problems began in service is in a September 2001 record from 
Dr. Adkin at Quality Care Chiropractic.  However, there was 
no medical opinion linking his back problems to service.  
Merely recording the veteran's history is not sufficient to 
connect his current back disorder to service.  While the 
Board recognizes that this report did include the veteran's 
history dating back to service, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus.  
Leshore v. Brown, 8 Vet. App. 407, 409 (1995).  In contrast, 
September 2001 records from Dr. Weisbrot note that the 
veteran had a known history of disc problems from 1996, which 
is many years after service, and that he was being seen for 
recent new back pain without any reference to service.  The 
veteran has also submitted more recent treatment records 
dated in 2003 and 2004 where he reported problems from 
service, but again none of the examiners provided an opinion 
linking his back disorder to service.  

The most persuasive evidence of record is the VA examination 
conducted in August 2002 for the purpose of determining 
whether the veteran's current back disorder was related to 
service.  The examiner reviewed the veteran's records, 
considered his reported complaints and history and conducted 
a physical examination.  It was the examiner's medical 
opinion that the veteran's current low back disability was 
not related to the lumbar spine condition treated in military 
service.   This competent medical evidence weighs heavily 
against the veteran's claim. 

The veteran has submitted personal statements and statements 
from an individual he served with as well as people who have 
known him for a period of time.  The statement from P.K. 
confirmed the reported history from service which was 
considered by the examiner.  These statements do not provide 
competent evidence to relate his current back disorder to 
service.  As laymen, the veteran and these individuals are 
not competent to offer any medical opinions or diagnosis 
concerning the nature or etiology of his back disorder.  The 
Board considers these recitations relating his current back 
disorder to service to be of little value in establishing a 
nexus between his current disability and service.  The 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran's degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine had its onset in service or within the applicable 
presumptive period or that it is related to any event of 
service origin.  As the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine is denied.  



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


